DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 06/07/22. Claims 1 and 2 have been amended and claims 13-18 have been newly added. Claims 1-2, 4-9 and 13-18 are examined herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  the second last line reads “ruching for selectively shortening at the shirt” should read “ruching for selectively shortening the shirt”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2016/0007662) in view of Howell (US 3,961,376).
In regard to claim 14, Powell teaches a garment including features of a pair of shorts and a skirt (figures 1-6; shorts: 3 and skirt: modesty panel: 5), comprising: a pair of compression shorts including a waistband, legs, and a gusseted crotch made of a moisture-wicking fabric (shorts: 3, gusset: 4, waistband: 2, legs: 3a, 3b); the waistband of the shorts (2) including a drawstring for adjustable fit of the waistband (paragraph 0034), and the waistband including a zippered pocket (zipper pocket: 8e); and each of the legs including, respectively, at least two outside pockets (pockets 10, paragraph 0032) that lie flat against the legs when empty (see pockets 10 in figures 1, 4, 5 and 6); and a skirt (5) attached to the waistband of the shorts (paragraph 0028).
However, Powell fails to teach the skirt being selectively attachable to the pair of shorts, and when attached to the pair of shorts, the skirt being selectively detachable from the pair of short.
Howell teaches a skirt (skirt: 30) and shorts combination (see claim 3 detailing the garment comprising shorts) with the skirt being selectively directly attachable to the shorts (skirt 30 is detachable via snap fasteners 38 and 40; column 1, lines 17-23; attachment means as stated in applicants specification can be snaps: see figure 4 detailing the snap means: 40 being directly attached to the short and the skirt 30 and fastener 38 directly attaching to snap 40).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the skort garment of Powell with the skirt being detachable instead of permanently attached as taught by Howell, since the skort of Powell provided with a detachable skirt would provide a garment that allows for use as a short garment and a skort garment as desired or needed.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2016/0007662) and Howell (US 3,961,376) as applied to claim 14 above, and further in view of Moctezuma et al. (US 2017/0006939).
 	In regard to claim 15, the combined references teach wherein the skirt is two-sided in having a first side disposed away from the pair of shorts when the skirt is attached to the pair of shorts and having a second side disposed toward the pair of shorts when the skirt is attached to the pair of shorts (Howell and Powell both teach a skit being two-sided with a first and second side: see figures). 
 	However, Powell and Howell fail to teach the two-sided skirt being reversibly attachable to the pair of shorts in that the first side is selectively attachable to the pair of shorts so the first side is disposed toward the pair of shorts when the skirt is attached to the pair of shorts with the second side being disposed away from the pair of shorts.
 	Moctezuma et al. teaches a short garment with a removable and reversible skirt garment (accessory is the skirt)( Figures 4-9; paragraph 0037), wherein the skirt has an first side and an second side with either the first side or the second side being attachable via the attachment means to the waistband of the shorts to be the outside of the skirt (paragraph 0037), the skirt being reversible front to back and back to front via the attachment means to the waistband of the shorts (attachment of accessory/skirt via magnets: paragraph 0033 allows for attachment as desired back to front see figures 4-9).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the skort garment of Powell and Howell with the removable skirt being reversible as taught by Moctezuma et al., since the skort of Powell and Howell being reversible would provide a skort garment with not only a removable skirt portion, but a skirt portion that can be reversed to provide two different looks.
 	In regard to claim 16, the combined references teach wherein the pair of shorts have a front and a back (both Howell and Powell teach shorts with a front and back: see figures); and wherein each side of the two-sided skirt has a front and a back (Howell and Powell both teach a skirt with a front and back: see figures), and the front of either side of the two-sided skirt is attachable to the front of the shorts and the corresponding back of the same side of the two-sided skirt is attachable to the back of the shorts, or the back of either side of the two-sided skirt is attachable to the front of the shorts and the corresponding front of the same side of the two-sided skirt is attachable to the back of the shorts (Powell and Howell both teach a skirt having a front attached to the front of the shorts and the back attached to the back of the shorts. It is noted that this limitation has an “or” clause that does not require all structure claimed).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2016/0007662) and Howell (US 3,961,376) as applied to claim 14 above, and further in view of Curran (US 2020/0229516).
Powell and Howell fail to teach the skirt comprising at least a panel made of mesh and ruching for selectively shortening the skirt.
In regard to claims 17 and 18, Curran teaches an active wear garment, the garment can be a pair of shorts or a skirt (paragraph 0036 details that the garment can be a skirt); wherein the multiple panels of the garment are at least one panel being made of mesh fabric (paragraph 0262-0263 details mesh material in panels), and the skirt comprising ruching for selectively shortening the skirt (paragraph 0298-0299 detail that drawstring adjuster to shorten the garment and the garment being a skirt: paragraph 0036).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the skort garment of Powell and Howell with the mesh panels and the shortening feature as taught by Curran, since the skort garment of Powell provided with multiple panels containing mesh would provide an active wear garment that is breathable, provides ventilation, odor control, and ease of movement (Curran: paragraph 0269); and the length adjusting feature would provide adjustability of the length of the garment as desired.

Claims 1-2, 4, 6-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 2016/0007662) in view of Howell (US 3,961,376), Moctezuma et al. (US 2017/0006939), and Curran (US 2020/0229516).
In regard to claim 1, Powell teaches a garment including features of a pair of shorts and a skirt (figures 1-6; shorts: 3 and skirt: modesty panel: 5), comprising: a pair of compression shorts including a waistband, legs, and a gusseted crotch made of a moisture-wicking fabric (shorts: 3, gusset: 4, waistband: 2, legs: 3a, 3b) ; the waistband of the shorts (2) including a drawstring for adjustable fit of the waistband (paragraph 0034), and the waistband including a zippered pocket (zipper pocket: 8e); each of the legs (3a, 3b) of the shorts having an anti-ride-up feature disposed respectively only near the inside bottom of the legs (leg cuffs: 6, 7 made out of spandex: paragraph 0033; legs cuffs 6, 7 made of spandex which places the anti-ride-up feature only near the inside bottom of each leg, it is noted that the claim do not require the feature to only be located on the inside surface of the short legs), and each of the legs including, respectively, at least two outside pockets (pockets 10, paragraph 0032) that lie flat against the legs when empty (see pockets 10 in figures 1, 4, 5 and 6); and a skirt (5) attached to the waistband of the shorts (paragraph 0028). Further, Powell teaches the inner side of the shirt having a front for wearing in front of the wearer and having a back for wearing in back of the wearer and the outer side of the shirt having a front for wearing in front of the wear and having a back for wearing in back of the wearer (see figures 1-5).
However, Powell fails to teach a skirt releasably attachable and detachable by an attachment means to the waistband of the shorts, the skirt including multiple panels with at least two panels being made of mesh fabric, the skirt having an inner side and an outer side with either the inner side or the outer side being attachable via the attachment means to the waistband of the shorts to be the outside of the skirt, the skirt being reversible with either the inner side of the shirt or the outer side of the skirt being front to back and back to front via the attachment means to the waistband of the shorts, and the skirt having ruching for selectively shortening feature for shortening the skirt.
Howell teaches a skirt (skirt: 30) and shorts (see claim 3 detailing the garment comprising shorts) combination with the skirt being detachable from the shorts via attachment means to the waistband of the shorts (skirt is detachable via snap fasteners 38 and 40; column 1, lines 17-23; attachment means as stated in applicants specification can be snaps).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the skort garment of Powell with the skirt being detachable instead of permanently attached as taught by Howell, since the skort of Powell provided with a detachable skirt would provide a garment that allows for use as a short garment and a skort garment as desired or needed.
Moctezuma et al. teaches a short garment with a removable and reversible skirt garment (accessory is the skirt)( Figures 4-9; paragraph 0037), wherein the skirt has an inner side and an outer side with either the inner side or the outer side being attachable via the attachment means to the waistband of the shorts to be the outside of the skirt (paragraph 0037), the skirt being reversible front to back and back to front via the attachment means to the waistband of the shorts (attachment of accessory/skirt via magnets: paragraph 0033 allows for attachment as desired back to front see figures 4-9).
 It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the skort garment of Powell and Howell with the removable skirt being reversible as taught by Moctezuma et al., since the skort of Powell and Howell being reversible would provide a skort garment with not only a removable skirt portion, but a skirt portion that can be reversed to provide two different looks.
Curran teaches an active wear garment, the garment can be a pair of shorts or a skirt (paragraph 0036 details that the garment can be a skirt); wherein the multiple panels of the garment are at least two panels being made of mesh fabric (paragraph 0262-0263 details mesh material in panels), and the skirt comprising ruching for shortening at least a part of the skirt (paragraph 0298-0299 detail that drawstring adjuster to shorten the garment and the garment being a skirt: paragraph 0036).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the skort garment of Powell, Howell, and Moctezuma et al. with the mesh panels and the shortening feature as taught by Curran, since the skort garment of Powell provided with multiple panels containing mesh would provide an active wear garment that is breathable, provides ventilation, odor control, and ease of movement (Curran: paragraph 0269); and the length adjusting feature would provide adjustability of the length of the garment as desired.

In regard to claim 2, the combined references teach wherein the skirt is attachable and detachable via the attachment means to the waistband of the shorts while the shorts are being worn (Howell teaches snap fasteners: 39 and 40 that allow to attach and detach skirt while the shorts are being worn)(Powell teaches skirt attached to waistband via seam 3e).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the skort garment of Powell with the skirt being detachable via snap fasteners instead of permanently attached by a seam as taught by Howell, since the skort of Powell provided with a detachable skirt via snap fasteners would provide a garment that allows for use as a short garment and a skort garment as desired or needed.

In regard to claims 4 and 6-7, the combined references teach wherein the attachment means comprises a zipper, snaps, magnets, and hook and loop fasteners (Howell: teaches snap fasteners 40, 39 and Velcro fasteners (hook and loop) column 2, lines 37-53)(Moctezuma et al. teaches attachments of skirt/accessory to garment via zipper and magnets fasteners: paragraph 0033).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the skort garment of Powell with the skirt being detachable via zipper or snaps fasteners instead of permanently attached as taught by Howell, since the skort of Powell provided with a detachable skirt via snaps and Velcro fasteners would provide a garment that allows for ease of donning and doffing of the skirt as desired.
It would have been obvious before the effective filing date of the invention to one having ordinary skill in the art to have provided the skort garment of Powell and Howell with the removable fasteners being zipper or magnet fasteners as taught by Moctezuma et al., since the skirt of Powell and Howell being attached via magnets or zippers would provide a skort garment with a removable skirt portion that is easy to don and doff as desired.

In regard to claim 8, the combined references teach wherein the anti-ride-up feature comprises a gripping feature (Powell: spandex material of the leg cuffs: 6, 7: paragraph 0033).

In regard to claim 9, the combined references teach wherein the anti-ride-up feature is disposed around the entire periphery of the inside bottom of the legs (Powell: spandex material of the leg cuffs: 6, 7 is disposable around the entire indie bottom of the legs 3a, 3b: paragraph 0033).

In regard to claim 13, the combined references teach wherein the anti-ride-up feature disposed respectively near the inside bottom of each of the legs of the shirts comprises the anti-ride-up feature being disposed only near the inside bottom of each of the legs of the shorts (Powell: legs cuffs 6, 7 made of spandex which places the anti-ride-up feature only near the inside bottom of each leg, it is noted that the claim does not require the feature to only be located on the inside surface of the short legs).

Response to Arguments
Applicant's arguments filed 06/07/22 have been fully considered but they are not persuasive. 
Applicant remarks that Powell fails to teach compression shorts and a gusseted crotch made of a moisture-wicking fabric. 
Powell teaches compression shorts, since the shorts are made out of spandex (paragraph 0033) and applicant details in their specification that compression shorts are made of spandex. Further, the gusset of Powell is made of spandex, which is moisture wicking material, since it has some moisture wicking properties (paragraph 0033).

Applicant remarks that Howell fails to teach attachment means attached directly to the shorts, since Howell teaches the attachment on a flap.
Howell teaches attachment of the skirt (30) to the shorts (see claim 3 and figures 1, 2 and 4). The attachment is via fasteners 38, 40; wherein the fasteners on the skirt 38 are directly attached to the fasteners 40 on the shorts (see figure 4). The attachment flap is a cover flap and does not provide the attachment of the skirt to the shorts.

Applicant remarks that Howell fails to teach compression shorts that can be worn when the skirt is removed.
It is noted that Howell is a secondary reference. The primary reference to Powell teaches shorts with an attached skirt, the shorts of Powell are compression shorts since they are made from spandex material (paragraph 0033) and that is what the compression shorts of Applicant’s invention are defined as. Howell teaches a garment with shorts having a removable skirt (see claim 3 detailing that the garment comprises shorts and the removable skirt 30 via fasteners 38, 40).

Applicant remarks that Moctezuma fails to teach attaching a skirt to the waistband of the short.
Moctezuma teaches attaching an accessory/skirt (800) to a waistband of a garment (see figure 10: band that fasteners are attached to is the waistband). Further, it is noted that Powell is the base reference that teaches attachment of a skirt to the waistband of a short.

Applicant remarks that Moctezuma fails to teach the skirt being reversible front to back and back to front.
Moctezuma teaches an accessory (800: skirt as seen in figures and described in paragraph 0037) that is reversible (paragraph 0037 details the reversibility). Further, attachment means on the garment and on the accessory allow for the accessory/skirt to be attached front to back or back to front as desired (attachment of accessory/skirt via magnets: paragraph 0033 allows for attachment as desired back to front see figures 4-9).

Applicant remarks that Curran does not teach mesh panels in a shirt and a ruching means.
Curran teaches an active wear garment, the garment can be a pair of shorts or a skirt (paragraph 0036 details that the garment can be a skirt); wherein the multiple panels of the garment (which can be a skirt: paragraph 0036) are at least two panels being made of mesh fabric (paragraph 0262-0263 details mesh material in panels), and the skirt comprising ruching for shortening at least a part of the skirt (paragraph 0298-0299 detail that drawstring adjuster to shorten the garment and the garment being a skirt: paragraph 0036).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732